                         IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

SHAWN L. WILLIAMS,                            )
                                              )
               Plaintiff                      )       Case No. 1:17-cv-00204
                                              )
vs.                                           )
                                              )       RICHARD A. LANZILLO
SUPERINTENDENT                                )       UNITED STATES MAGISTRATE JUDGE
MICHAEL R. CLARK, ET AL.,                     )
                                              )
               Defendants                     )
                                              )

                                      O R D E R

       Now before the Court is a motion filed by Plaintiff Shawn L. Williams entitled “Motion

for the Court to Take Judicial Notice for the Need of Preliminary Injunction/Temporary

Restraining Order, re: Plaintiff’s Stolen/Destroyed Legal Property, and Unwarranted

Administrative Custody Status and Confinement.” ECF No. 77. The Court previously ordered

the Defendants to respond, which they now have. See ECF No. 79.

       At the outset, the Court cannot take judicial notice of the need for injunctive relief.

Federal Rule of Evidence 201 authorizes a federal court to take judicial notice of “adjudicative

facts,” not legal determinations. Taylor v. Charter Medical Grp., 162 F.3d 827, 831 (5th Cir.

1998) (citing Charles Alan Wright & Kenneth W. Graham, Federal Practice & Procedure:

Evidence § 5103 at 472–73 (1977) (courts cannot take judicial notice of legal determinations

under Rule 201)). See also Bayada Nurses, Inc., v. Blue Cross Blue Shield of Michigan, 2008

WL 2945388 at *5 n. 8 (E.D. Pa. July 30, 2008) (holding inappropriate taking judicial notice of

facts subject to reasonable dispute under Fed. R. Evid. 201(b)).

       To the extent the instant motion challenges the Plaintiff’s December 12, 2018 placement

in the Diversionary Treatment Unit (DTU), such a claim is inappropriately raised in this motion

                                                  1
and any challenge to that action should be filed as a separate claim in a separate lawsuit, after

being appropriately exhausted.

       To the extent Plaintiff complains of being deprived access to his legal materials, thereby

preventing him from re-filing his claims against Defendants Harmon and Hammett as previously

ordered by the Court (See ECF No. 64), Defendants indicate that Plaintiff has had an additional

box of legal materials provided to him and that Plaintiff selected these materials himself. ECF

No. 79 at 1. He may also exchange these materials after thirty days in the DTU. Id. Plaintiff

also appears not to have exhausted his administrative remedies regarding the denial of his legal

materials, having only filed an initial grievance on January 2, 2019.

       Plaintiff’s motion is hereby DENIED.



                                                      /s/ Richard A. Lanzillo
                                                      RICHARD A. LANZILLO
                                                      United States Magistrate Judge




Entered this 10th day of January, 2019.




                                                 2
